Citation Nr: 0601348	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  99-06 234A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation higher than 10 
percent, or a subsequent evaluation higher than 20 percent 
for residuals of a right knee injury manifested by 
instability.

2.  Entitlement to an evaluation higher than 10 percent 
residuals of a right knee injury manifested by 
chondromalacia, arthritis and painful motion.

3.  Entitlement to an evaluation higher than 10 percent for 
tinea, dyshydrosis and herpes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran served on active duty from June 1988 to September 
1991.

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an April 1997 rating 
decision by the Waco, Texas, Regional Office (RO), which 
denied the veteran's claims of entitlement to a rating in 
excess of 10 percent for residuals of right knee injury with 
chondromalacia, and a rating in excess of 10 percent for 
tinea pedis.  He perfected an appeal of that determination 
and, to support his claim, he and his spouse appeared and 
offered testimony at a hearing before a hearing officer at 
the RO in October 1999.  A transcript of that hearing is of 
record.  A VA examination was conducted in October 1999, and 
a supplemental statement of the case (SSOC) was issued in 
February 2000.

The case was previously before the Board in September 2000, 
at which time it was remanded to the RO for additional 
development.  VA examinations were conducted in October 2002.  
In a December 2002 rating decision, the veteran was granted a 
separate 10 percent rating for laxity, right knee, effective 
as of October 1, 2002.

In September 2004, the Board again remanded the case for 
further development.  That was accomplished via the Appeals 
Management Center (AMC), in Washington, DC.  In a a decision 
dated in June 2005, the rating for residuals of a right knee 
disability based on joint laxity (instability) was increased 
from 10 percent to 20 percent, effective February 28, 2005.  


FINDINGS OF FACT

1.  From October 1, 2002 and prior to February 28, 2005, the 
veteran's right knee exhibited no more than slight 
instability; since February 28, 2005, that knee has exhibited 
no more than moderate instability.  

2.  In addition to instability or laxity, the veteran's right 
knee is manifested by pain and swelling with use, 
degenerative joint disease, and limitation of flexion to no 
more than 70 degrees.  

3.  A skin disorder involving tinea, dyshydrosis and herpes 
is not manifested by constant exudation or itching, extensive 
lesions, or marked disfigurement; as well, the skin disorder 
does not involve 20 to 40 percent of the entire body or 20 to 
40 percent of exposed areas, nor does it require systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs.  


CONCLUSIONS OF LAW

1.  An initial rating higher than 10 percent from October 1, 
2002, or a subsequent rating higher than 20 percent since 
February 28, 2005, for residuals of a right knee injury 
manifested by instability is not warranted.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2005).

2.  A rating higher than 10 percent for residuals of right 
knee injury manifested by chondromalacia, arthritis and 
painful motion is not warranted.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5259, 
5260 (2005).

3.  A rating higher than 10 percent for tinea, dyshydrosis 
and herpes is not warranted.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.118, Diagnostic Code 7806 (effective prior to 
and since August 30, 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Due Process, Preliminary Duties to Notify and 
Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of a September 2003 
letter from the RO to the appellant that was issued in 
connection with the initial RO decision in April 1997 from 
which this appeal stems.  The letter informed the appellant 
of what evidence was required to substantiate the claims and 
of his and VA's respective duties for obtaining evidence.  

As for assisting him with his claims, the claimant's service 
medical records are on file, as are his VA medical records.  
There is no indication that other Federal department or 
agency records exist that should be requested.  Records from 
a non-VA medical sources have also been obtained.  There is 
no indication that any pertinent evidence was not received, 
which is obtainable.  Therefore, the duty to notify of 
inability to obtain records does not arise in this case.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In the present case, 
the unfavorable RO decision of April 1997 that is the basis 
of this appeal was already issued prior to the enactment of 
the VCAA in November 2000.  The Court acknowledged in 
Pelegrini that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice.  Rather, the appellant 
has the right to content complying notice and proper 
subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claims and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his or her claim.  For these reasons, it 
is not prejudicial to the appellant for the Board to proceed 
to finally decide this appeal.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in his possession 
that pertains" to his claims.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The September 2003 letter informed 
him that additional information or evidence was needed to 
support his claims, and asked him to send the information or 
evidence to the RO.  In addition, the December 2002 SSOC 
contained the complete text of 38 C.F.R. § 3.159(b)(1), which 
includes such notice.  Under these circumstances, the Board 
is satisfied that the appellant has been adequately informed 
of the need to submit relevant evidence in his possession. 

The Board finds that VA has secured all available evidence 
and conducted all appropriate development.  Hence, the Board 
finds that VA has fulfilled its duties under the VCAA.  

Legal Criteria

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities and the 
criteria that must be met for specific ratings.  
The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history.  38 C.F.R. § 4.2 (2005); see, too, 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, 
where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2005).  All 
reasonable doubt is resolved in the veteran's favor.  
38 C.F.R. § 4.3 (2005).

Since the veteran takes issue with the initial rating 
assigned when service connection was granted for residuals of 
a right knee injury involving joint laxity, the Board must 
evaluate the relevant evidence since the effective date of 
the award; it may assign separate ratings for separate 
periods of time based on facts found, a practice known as 
"staged" ratings.  Fenderson, at 125-26.

The veteran's service-connected right knee disability in now 
manifested by degenerative joint disease.  Arthritis, due to 
trauma, substantiated by X-ray findings, is rated as 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 
5010.  

Degenerative arthritis (hypertrophic or osteoarthritis) 
established by X-ray findings, in turn, will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

A noncompensable rating is warranted for limitation of 
flexion of the leg to 60 degrees.  A 10 percent rating is 
warranted for limitation of flexion of the leg to 45 degrees.  
A 20 percent rating is warranted for limitation of flexion of 
the leg to 30 degrees.  A 30 percent rating is warranted for 
limitation of flexion of the leg to 15 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260.

A noncompensable rating is warranted for limitation of 
extension of the leg to 5 degrees.  A 10 percent rating is 
warranted for limitation of extension of the leg to 10 
degrees.  A 20 percent rating is warranted for limitation of 
extension of the leg to 15 degrees.  A 30 percent rating is 
warranted for limitation of extension of the leg to 20 
degrees.  A 40 percent rating is warranted for limitation of 
extension of the leg to 30 degrees.  A 50 percent rating is 
warranted for limitation of extension of the leg to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

A 10 percent rating is warranted for slight knee impairment 
involving recurrent subluxation or lateral instability.  A 20 
percent rating is warranted for moderate knee impairment.  A 
30 percent rating is warranted for severe knee impairment.  
38 C.F.R. § 4.71a, Diagnostic Code 5257.  

A 10 percent rating is warranted for removal of semilunar 
cartilage, when symptomatic.  38 C.F.R. § 4.71a, Diagnostic 
Code 5259.  

In precedent opinions, VA's General Counsel has held that 
separate ratings may be assigned for X-ray findings of 
arthritis with limitation of motion of the knee (Diagnostic 
Codes 5003-5010) and for instability of a knee (Diagnostic 
Code 5257).  See VAOPGCPREC 23-97 (July 1, 1997; revised July 
24, 1997) and VAOPGCPREC 9-98 (August 14, 1998).  

Also, in another precedent opinion, VA's General Counsel has 
held that separate ratings may be assigned for limitation of 
flexion and limitation of extension of the same joint.  See 
VAOGCPREC 9-2004 (Sept. 17, 2004).

Evaluation of disabilities of the musculoskeletal system 
includes consideration of functional loss due to such 
problems as weakness, premature fatigability, incoordination 
or pain, including pain from arthritis, pursuant to the 
provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Functional 
loss may be due to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  38 C.F.R. § 4.40.  See also DeLuca v. Brown, 8 
Vet. App. 202 (1995).  

VA's criteria for evaluating skin disorders were revised, 
effective August 30, 2002, during the pendency of the 
veteran's appeal.  Where a law or regulation changes after a 
claim has been filed, but before administrative or judicial 
review has been completed, the version most favorable to the 
claimant generally applies.  At the same time, however, 
revised regulations do not allow for their retroactive 
application unless those regulations contain such provisions 
and may only be applied as of the effective date. VAOPGCREC 
3-2000.  The RO has considered the veteran's skin disorder 
under both the former and revised criteria.  

Prior to August 30, 2002, eczema was rated as follows under 
38 C.F.R. § 4.118, Diagnostic Code 7806:

A 50 percent rating was warranted for eczema with ulceration 
or extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant.  A 30 percent 
rating was warranted for eczema with constant exudation or 
itching, extensive lesions, or marked disfigurement.  A 10 
percent rating was warranted for eczema with exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area.  A noncompensable rating was warranted for 
eczema with slight, if any, exfoliation, exudation or itching 
if on a nonexposed surface or small area.  

Since August 30, 2002, dermatitis or eczema is rated as 
follows under 38 C.F.R. § 4.118, Diagnostic Code 7806:

A 60 percent rating is warranted where there is more than 40 
percent of the entire body or more than 40 percent of exposed 
areas affected, or; constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required during the past 12-month period.  A 30 percent 
rating is warranted where there is 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas affected, 
or; systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.  A 10 percent rating is warranted where there is at 
least 5 percent, but less than 20 percent, of the entire 
body, or at least 5 percent, but less than 20 percent, of 
exposed areas affected, or; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six weeks during 
the past 12-month period.  A noncompensable rating is 
warranted where there is less than 5 percent of the entire 
body or less than 5 percent of exposed areas affected, and; 
no more than topical therapy required during the past 12-
month period.  Or rate as disfigurement of the head, face, or 
neck (DC 7800) or scars (DC's 7801, 7802, 7803, 7804, or 
7805), depending upon the predominant disability.

Analysis

The Board has reviewed the evidence, including service 
medical records; reports from private treatment providers, 
dated from 1996 to 2004, to include a July 1996 examination 
report from Kaiser Permanente and a November 2003 clinical 
record from Richard Page, M.D.; and VA examination and 
treatment reports, as well as color photographs of the 
veteran's knees and feet, dated from 1996 to 2005, including 
reports of February 2005 reports of VA rating examinations.


Residuals of a Right Knee Injury

By a rating dated in January 1992, service connection was 
granted for residuals of a right knee injury with 
chondromalacia, rated 10 percent disabling under Diagnostic 
Code 5259, effective September 1991.  The 10 percent 
evaluation assigned for that right knee disability has been 
in effect since then. 

Service connection was granted and a separate 10 percent 
evaluation was assigned for residuals of right knee injury, 
based on laxity under Diagnostic Code 5257, effective October 
1, 2002.  A 20 percent evaluation was later assigned, 
effective February 28, 2005.  

Examination in in early 2005 resulted in an impression of 
degenerative joint disease of the right knee.  A rating 
decision dated in June 2005 reflects that the 10 percent 
rating under Diagnostic Code 4959 for chondromalacia was 
modified to reflect that this aspect of the right knee 
disability was to include consideration of limitation of 
motion of the right knee and the Diagnostic Code was changed 
to 5259-5260.

The veteran has reported that he experiences daily pain, 
swelling, and grinding of the right knee, and that it gives 
way 3 times per month.  

Service medical records disclose that the veteran sustained 
an injury to the right knee.  A meniscectomy was performed.  
He reinjured the right knee, and the assessment was that he 
had sustained an anterior cruciate ligament tear.  

As mentioned, the veteran has arthritis in his right knee.  
And the severity of his right knee arthritis, in turn, is 
determined based on the extent it causes limitation of 
motion.  Normal range of motion of a knee is from 0 degrees 
of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, 
Plate II.  

Examinations prior to February 2005 showed that the veteran 
had full extension of the right knee, while achieving at 
least 125 degrees of flexion.  The February 2005 VA 
examination again showed that he had full extension of right 
knee.  Flexion of the right knee was to at least 70 degrees 
before pain was elicited.  Clinical findings demonstrate that 
the veteran has a noncompensable degree of limited flexion of 
the right knee joint, as reflected by the currently assigned 
10 percent evaluation under Diagnostic Coder 5260.  Absent 
any demonstrable limitation of extension of the right knee, a 
separate 10 percent rating may not be assigned for limitation 
of extension of the right knee under Diagnostic Code 5261.  
See, VAOGCPREC 9-2004.

Statements from the veteran indicate that he experiences 
chronic pain of the right knee and that these symptoms have 
affected his job performance as a letter carrier.  In fact, 
the evidence demonstrates that the claimant experiences pain 
with range of motion of the right knee.  However, as 
previously discussed, he remains pain-free up to 70 degrees 
of flexion.  Although he reports having lost some time from 
work because of constant right knee pain, he continues to be 
able to perform the tasks of a letter carrier-tasks that 
include walking and bending.  The currently assigned 10 
percent rating based upon arthritis with limitation of 
flexion under Diagnostic Code 5260 already takes into account 
any additional range of motion loss from pain, weakened 
movement, excess fatigability or incoordination of the right 
knee.  So an increased evaluation, based on pain or 
functional loss alone, is not warranted.  The claimant is not 
entitled to additional compensation under the holding in 
DeLuca or the provisions of 38 C.F.R. § 4.40 and § 4.45.  

Besides having traumatic arthritis of the right knee, the 
veteran, in recent years, has also experienced some 
instability of that joint.  Examinations of the right knee 
prior to October 1, 2002 revealed no joint instability.  
Thereafter, an October 1, 2002 examination disclosed some 
joint laxity, graded as 1+.  This is consistent with no more 
than slight impairment contemplated by the 10 percent rating 
assigned for right knee disability based on laxity, prior to 
February 28, 2005.  

At the February 28, 2005 VA examination, the examiner 
actually found no joint instability when applying lateral or 
medial compression.  Also, no more than moderate edema was 
detected.  However, the veteran was observed to walk with a 
severe limp on the day of the examination.  The examiner's 
assessment was that the veteran then had moderate instability 
of the right knee, and the currently assigned 20 percent 
rating contemplates moderate knee laxity or instability under 
Diagnostic Code 5257.  

The 10 and later the 20 percent ratings under Diagnostic Code 
5257, for slight and then moderate knee disability based on 
joint laxity, are separate from the 10 percent rating 
available for the right knee disability under Diagnostic 
Codes 5003-5010-5260, for which, as discussed above, a 10 
percent rating has been assigned, reflecting a compensable 
degree of limitation of motion of a joint affected by 
arthritis.  See, VAOGCPREC 9-2004.  In order to be entitled 
to a rating higher than 20 percent for right knee disability 
under Diagnostic Code 5257, there must be objective evidence 
of severe impairment.  This has not been demonstrated.  

In addition to consideration of the veteran's right knee 
disability under Diagnostic Code 5260, the Board has also 
considered evaluation of the veteran's right knee disability 
under DC 5259 for application to symptomatic removal of 
dislocated semilunar cartilage.  The veteran has reported 
some grinding and popping of the knee, and these 
manifestations are plausibly the symptoms of the meniscectomy 
performed during military service.  Such manifestations 
support assignment of a 10 percent evaluation, the highest 
schedular rating provided under Diagnostic Code 5259. 

In this case, the RO has already staged the rating assigned 
for residuals of a right knee injury, based in laxity, under 
Diagnostic Code 5257.  The record does not support assigning 
different percentage disability ratings during the period 
than those assigned by the RO.  Fenderson, supra.  

For the reasons discussed above, the claims for increased 
ratings for residuals of a right knee injury on the basis of 
laxity or traumatic arthritis must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the appellant's 
claims, that doctrine is not applicable in the current 
appeal.  38 C.F.R. § 3.102; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).  38 U.S.C.A. 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991). 


Skin Disorder

Service connection was granted for a skin disorder and a 10 
percent evaluation was assigned, effective September 1991.  
The 10 percent rating has been in effect since then.

The veteran contends, in essence, that he experiences 
blistering, irritation, and constant itching of the feet.  He 
claims that he has a discoloration about the edges of his 
feet.  He also maintains that abscesses have broken out over 
various parts of his body.

Service medical records show that the veteran was treated for 
a skin rash.  Scaly macules of the groin were attributed to 
tinea cruris, while involvement of the hands was attributed 
to dyshidrotic eczema.  

The postserivce medical evidence shows that, over the years, 
the skin disorder has involved scaling and blistering of the 
feet with hyperpigmented plaques.  The skin disorder has also 
been manifested by recurrent abscesses of the groin, 
attributed to folliculitis.  As well, several years ago, 
there was one episode of an abscess involving the abdomen and 
one episode of an abscess involving the left elbow area, both 
of which cleared with treatment.  Past treatment included 
administration of the antibiotics Clindamycin and Keflex.  He 
is not currently receiving treatment.  

The veteran's skin disorder has variously been classified as 
tinea, dyshydrosis, and herpes.  These various conditions may 
be rated under 38 C.F.R. § 4.118, Diagnostic Code for 
application to dermatitis or eczema.  

The most recent VA examination in February 2005 showed areas 
of hyperpigmentation about the anterior thighs and about the 
area between the anus and scrotum, where the veteran had 
prior lesions that had healed.  Currently, there were 
clustered area of infection in the right lumbar area at the 
L2-L3 dermatome level.  Also seen were papules, from 2 to 5 
cm in size, where central vesicular lesions contained 
seropurulent material with some peripheral scaling in various 
stages of degeneration.  These were consistent with the 
previous lesions that had been found to be staph aureus-
resistant folliculosis.  The examiner stated that no exposed 
surface of the body was currently involved.  It was estimated 
that percentage of the entire body affected by a skin 
disorder was less than 2 per cent.  

At no time during the appeal period in question, has there 
been objective evidence that the veteran's skin disorder 
involved constant exudation or itching, extensive lesions or 
marked disfigurement.  Absent these findings, there is no 
basis for entitlement to a rating higher than 10 percent 
under the former criteria of Diagnostic Code 7806.  

Also, at no time during the appeal period in question, has 
the veteran's skin disorder involved 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas affected; as 
well, at no time during the appeal period in question, has 
the veteran's skin disorder required systemic corticosteroid 
or immunosuppressive therapy.  Systemic corticosteroid 
therapy involves taking a corticosteroid orally or by 
injection.  So, absent the requisite extent of involvement of 
body surfaces or of the need for systemic corticosteroid or 
immunosuppressive therapy, there is also no basis for 
entitlement to a rating higher than 10 percent under the 
revised Diagnostic Code 7806.

In determining that an increased rating for a skin disorder 
is not warranted, the Board has been mindful of the benefit-
of-the-doubt doctrine.  But since, for the reasons stated, 
the preponderance of the evidence is against the claim, the 
doctrine does not apply.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).


ORDER

An initial evaluation higher than 10 percent, or a subsequent 
evaluation higher than 20 percent for residuals of a right 
knee injury manifested by instability is denied.

An evaluation higher than 10 percent for residuals of right 
knee injury manifested by chondromalacia, arthritis and 
painful motion is denied.  

An evaluation higher than 10 percent for tinea, dyshydrosis 
and herpes is denied.  



____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


